353 F.2d 6
Herbert SPERLING, Petitioner-Appellant,v.J. T. WILLINGHAM, Warden, Respondent-Appellee.
No. 15005.
United States Court of Appeals. Seventh Circuit.
Nov. 3, 1965.

Herbert Sperling, pro se.
Carl W. Feickert, U.S. Atty., East St. Louis, Ill., Raymond Francis Rose, Asst. U.S. Atty., Danville, Ill., for respondent.
Before HASTINGS, Chief Judge, and KNOCH and KILEY, Circuit Judges.
PER CURIAM.


1
Appellant, Herbert Sperling, has appealed to this Court from denial of his petition for writ of habeas corpus filed in the United States District Court.  He states that he is concurrently serving two sentences: (1) for a term of 60 days to 6 years imposed on September 15, 1959, by the United States District Court for the Southern District of New York, under the Youth Correction Act; and (2) for a term of 10 years imposed on February 19, 1960, by the United States District Court for the Eastern District of New York, under Title 26, U.S.C.A. 7237(d) (Narcotic Control Act of 1956) under which he is ineligible for parole.


2
Unlike the petitioner, we find the sentences definite, clearly defined, and within the general rule of United States v. Daugherty, 269 U.S. 360, 363, 46 S. Ct. 156, 70 L. Ed. 309 (1926) that sentences must reveal with fair certainty the intent of the court and exclude serious misapprehensions by those who must execute them, but that the elimination of all possible doubts cannot be demanded.


3
We find no merit in petitioner's further contention that 7237(d) is unconstitutional as a denial of equal protection of the laws, or other civil rights, or cruel and unusual punishment to persons convicted under that statute as contrasted with persons convicted of other offenses who may be eligible for parole.  Stewart v. United States, 8 Cir., 1964, 325 F.2d 745, 746, and cases there cited.


4
The order of the District Court is affirmed.


5
Affirmed.